                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF FLORIDA

                          Case No. 18-20361-CR-WILLIAMS


UNITED STATES OF AMERICA,

             Plaintiff,

v.

VICENTE JESUS ZUBERO,

            Defendant.
__________________________________/


           REPORT AND RECOMMENDATION ON CHANGE OF PLEA

      This matter was before the Court following on Order of Reference to conduct

a proceeding for acceptance of a guilty plea by the Defendant in the case. The

Court having conducted a change of plea hearing on this date, it is recommended

that the Defendant=s change of plea be accepted for the following reasons:

      1.     The Court convened a hearing to permit the Defendant to enter a

change of plea in the aforementioned matter.        At the outset of the hearing,

Defendant was advised of his right to have these proceedings conducted by the

District Judge assigned to the case. Further, the Defendant was advised that this

Court was conducting the change of plea hearing on an Order of Reference from the

District Court and at the request of the Defendant, the Defendant=s attorney and

the Assistant United States Attorney assigned to this case.      The Court further

advised the Defendant that the District Judge assigned to this case would be the
sentencing judge and would make all findings and rulings concerning the

Defendant=s sentence and would conduct a sentencing hearing at a time set by the

District Court.

         2.   The Defendant was made aware that he did not have to permit the

undersigned United States Magistrate Judge to conduct this hearing and could

request that the change of plea hearing be conducted only by a United States

District Judge. The Defendant, the Defendant's attorney and the Assistant United

States Attorney assigned to the case all agreed on the record and consented to this

Court conducting the change of plea hearing.

         3.   The Court conducted a plea colloquy in accordance with Fed. R. Crim.

P. 11.

         4.   A written plea agreement was entered into by the parties in this case

and filed as Exhibit A to the hearing. This Court reviewed that agreement on the

record and had the Defendant acknowledge that he signed and understood the plea

agreement. The Defendant pleaded guilty to Count 1 of the indictment, charging

him with conspiracy to commit wire fraud, in violation of Title 18, United States

Code, 1349. The government agreed to seek dismissal of the remaining counts

charged in the Indictment after sentencing.

         5.   The government stated on the record a factual basis for the entry of

the plea that included all of the essential elements of the offense to which the

Defendant is pleading guilty and any sentencing enhancements and/or aggravating

factors that may be applicable. Specifically, the Court reviewed with Defendant
the government=s factual proffer, filed as Exhibit B to the hearing, to assure that a

factual basis existed for the entry of the plea.   The Defendant assented to the

accuracy of the proffer and Defendant acknowledged his participation in the offense.

The Court also reviewed with Defendant the possible minimum and maximum

penalties.   The Defendant acknowledged that he understood these possible

penalties and consequences.

      6.     Based upon all of the foregoing and the plea colloquy conducted by this

Court, it is recommended that the Defendant be found to have freely and

voluntarily entered his guilty plea as more particularly described herein and that

the Defendant be adjudicated guilty of the offense charged.

      7.     A pre-sentence investigation is being prepared. Sentencing shall be

set for July 17, 2019, at 2:00 p.m.

      ACCORDINGLY, this Court recommends that the Defendant=s plea of guilty

be accepted, the Defendant be adjudicated guilty as to Count 1 to which he has

entered his plea of guilty, and that a sentencing hearing be conducted for final

disposition of this matter. The parties shall have fourteen (14) days from the date

of this Report and Recommendation within which to file objections, if any, with the

Honorable Kathleen M. Williams, United States District Judge.         Failure to file

timely objections waives a party=s right to review issues related to the Defendant=s

plea under Fed. R. Crim. P. 11 before the District Judge or the Court of Appeals

(even under a plain error standard).   See Fed. R. Crim. P. 59(b)(1), (2); Thomas v.

Arn, 474 U.S. 140 (1985); United States v. Lewis, 492 F.3d 1219, 1222 (11th Cir.

2007) (en banc).
DONE AND SUBMITTED this 7th day of May, 2019, at Miami, Florida.




                                   /s/ Edwin G. Torres
                                 EDWIN G. TORRES
                                 United States Magistrate Judge
